ORDER
PER CURIAM.
Ryan Patterson (“Defendant”) appeals from the judgment following his conviction for three counts of murder in the first degree, Section 565.020, RSMo 2000. Defendant argues the trial court erred in admitting Defendant’s audiotaped statement and the transcript of that statement in that he requested counsel and that request was ignored.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).